DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US 2020/0275484 A1) hereinafter Xu.
Regarding claims 1, 6, 11, and 16 – Xu discloses detecting, for physical downlink shared channel transmissions in a multi-panel frequency division multiplexing deployment with multi-user, multiple input, multiple output transmission, a semi-persistent scheduling occasion update event; and switching from performing semi-persistent scheduling for the physical downlink shared channel transmissions on a first subband to performing semi-persistent scheduling for the physical downlink shared channel transmissions on a second subband, refer to Figures 5, 12, 18, 19, 20B, 26B, 27, and paragraphs [0196], [0227], 
Regrading claims 2, 7, 12, and 17 - Xu discloses he semi-persistent scheduling occasion update event is a threshold quantity of physical downlink shared channel transmission failures within a threshold amount of time, refer to Figures 20B, 22B, 23B, 24B, 25B, and paragraphs [0459], [0462], [0467], [0475], [0478], [0483], [0486], [0491], [0494], [0502], [0504].
Regarding claims 3, 8, 13, and 18 – Xu discloses determining, after a failure of a physical downlink shared channel transmission, of the physical downlink shared channel transmissions, in the first subband, a success for a retransmission of the physical downlink shared channel transmission in the second subband; and determining to switch to the second subband after detection of the semi- persistent scheduling occasion update event based at least in part on determining the success for the retransmission of the physical downlink shared channel transmission in the second subband, refer to Figures 24B, 25B, 27, and paragraphs [0236], [0244], [0256], [0264], [0352], and claims 15, 20.
Regarding claims 4, 9, 14, and 19 – Xu discloses the semi-persistent scheduling occasion update event is based at least in part on a completion of a physical downlink shared channel transmission and physical uplink control channel reception cycle, refer to Figures 17, 26A, 26B, paragraphs [0264], [0386], [0392], [0393], [0425], and claim 15, 20.
Regarding claims 5, 10, 15, and 20 – Xu discloses switching from the first subband to the second subband in accordance with a semi-persistent scheduling occasion switching pattern, refer to refer to paragraphs [0230], [0236], [0329], 3[0340], and claims 15, 20.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jeon et al. (US 2020/0351801 A1) discloses random access power control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300

Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.

John Pezzlo
24 February 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465